STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       January 4, 2018
               Plaintiff-Appellee,

v                                                                      No. 333490
                                                                       St. Clair Circuit Court
TERELL MANDEL ASHFORD,                                                 LC No. 15-002984-FC

               Defendant-Appellant.


Before: CAMERON, P.J., and SERVITTO and GLEICHER, JJ.

PER CURIAM.

        Following a jury trial, defendant was convicted of armed robbery, MCL 750.529,
possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b, and
felon in possession of a firearm, MCL 750.224f. The trial court sentenced defendant as a fourth
habitual offender, MCL 769.12, to serve concurrent prison terms of 20 to 40 years for armed
robbery and 29 months to five years for felon in possession of a firearm, and a consecutive
sentence of two years for felony-firearm. We affirm.

                                              I. ALIBI

       Defendant argues on appeal that (1) he was denied the effective assistance of counsel
because his attorney failed to file a notice of alibi defense, (2) the trial court abused its discretion
in excluding the alibi testimony of Heather Brown, the proposed alibi witness, and (3) the trial
court abridged defendant’s constitutional right to present a defense by excluding Brown’s alibi
testimony. These arguments are without merit.

        An alibi makes it impossible for a defendant to be guilty of a crime because the alibi
places the defendant at a place other than where the crime was committed at the time the alleged
offense occurred. People v Holland, 179 Mich. App. 184, 192; 445 NW2d 206 (1989). “An alibi
witness is a person whose testimony places defendant elsewhere than at the scene of the crime.”
Id. MCL 768.20(1) requires a defendant to provide the prosecutor with advance written notice of
intent to assert an alibi defense “at the time of arraignment on the information or within 15 days
after that arraignment but not less than 10 days before the trial of the case, or at such other time
as the court directs.” The notice must contain the names of the alibi witnesses to be called and
specific information regarding the place the defendant claims to have been at the time of the
alleged offense so that the prosecution has the opportunity to investigate. The sanction for


                                                  -1-
failing to file and serve the required notice of alibi is that “the court shall exclude evidence
offered by the defendant for the purpose of establishing an alibi.” MCL 768.21(1).

        During trial, and outside the presence of the jury, defense counsel acknowledged that,
although defendant informed him that Brown, who is defendant’s girlfriend, was “a potential
alibi witness,” he never filed a notice of alibi with the prosecutor. Counsel stated that he was
aware of the requirements of the statute and had discussed them with defendant. Indeed, Brown
was included on defendant’s witness list, and the prosecutor stated that, weeks before trial,
defendant’s trial counsel had “talked about pursuing or investigating [an alibi defense] as an
avenue and that I could possibly anticipate getting that notice.” Counsel explained, however,
that he did not file the notice because Brown was not responsive to his attempts to contact her,
and he was unsure of her testimony. The trial court commented that it would be improper to file
a notice of alibi defense where there was not a basis for the testimony because it is necessary that
the “anticipated testimony that would be forthcoming from that individual has a basis in fact.”
The trial court explained that it understood defense counsel’s reluctance to file a notice that he
did not have a reasonable basis to investigate on his own. Nonetheless, the trial court denied
defendant’s request to continue the trial to allow the appropriate investigations into the alibi and
for defense counsel to file a notice, excluding all alibi testimony other than from defendant
himself.

                       A. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant first claims that his counsel failed to file a notice of alibi defense, depriving
him of his constitutional right to the effective assistance of counsel. We disagree.

        Defendant’s ineffective assistance of counsel claim is unpreserved because he failed to
move for a new trial or a Ginther1 hearing below. People v Petri, 279 Mich. App. 407, 410; 760
NW2d 882 (2008). Unpreserved claims of ineffective assistance of counsel are limited to review
for errors apparent on the record. People v Unger (On Remand), 278 Mich. App. 210, 253; 749
NW2d 272 (2008). “A claim of ineffective assistance of counsel is a mixed question of law and
fact.” Petri, 279 Mich. App. at 410. “A trial court’s findings of fact, if any, are reviewed for clear
error, and this Court reviews the ultimate constitutional issue arising from an ineffective
assistance of counsel claim de novo.” Id.

        The United States and Michigan Constitutions guarantee a defendant’s right to counsel.
US Const, Am VI; Const 1963 art 1, § 20. This “right to counsel encompasses the right to the
‘effective’ assistance of counsel.” People v Cline, 276 Mich. App. 634, 637; 741 NW2d 563
(2007). In order to demonstrate an ineffective assistance of counsel claim, a defendant must
show (1) “that counsel’s performance was deficient” and (2) “that counsel’s deficient
performance prejudiced the defense.” People v Taylor, 275 Mich. App. 177, 186; 737 NW2d 790
(2007). The “effective assistance of counsel is presumed, and the defendant bears a heavy
burden of proving otherwise.” People v Rodgers, 248 Mich. App. 702, 714; 645 NW2d 294
(2001). The right to effective assistance of counsel is substantive and focuses on “the actual


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -2-
assistance received.” People v Pubrat, 451 Mich. 589, 596; 548 NW2d 595 (1996). A counsel’s
performance is deficient if “it fell below an objective standard of professional reasonableness.”
People v Jordan, 275 Mich. App. 659, 667; 739 NW2d 706 (2007).

        Defendant argues that defense counsel’s failure to file a notice of alibi constituted
deficient performance because, although he was aware of the name and address of the alibi
witness, he failed to properly file the notice, foreclosing defendant’s ability to present the alibi
defense. However, a notice of alibi defense requires more than providing the name and address
of the possible alibi witness. MCL 768.20(1) requires the notice to “include specific information
as to the place at which the accused claims to have been at the time of the alleged offense.” A
notice of alibi is required in order “to enable the prosecution to investigate the merits of such a
defense prior to trial and to permit the orderly progression of a criminal case without having to
deal with elements of surprise and unnecessary delay.” Holland, 179 Mich. App. at 201, citing
People v Merritt, 396 Mich. 67, 85; 238 NW2d 31 (1976). The purpose of the notice is to
provide the facts establishing the alibi on which the prosecutor may prepare for trial.

         Defense counsel’s failure to file the notice of alibi defense was not deficient. As defense
counsel stated on the record at trial, although he was aware of the requirements of filing an alibi
notice, he could not determine whether to present the alibi defense because Brown, the potential
alibi witness, did not cooperate with defense counsel’s attempts to communicate with her.
Therefore, defense counsel could not confirm whether Brown would testify or the contents of her
testimony if she did testify. It is unreasonable to have required defense counsel to file a notice
and include facts about the witness when counsel was unable to talk to that witness or determine
what the alibi testimony would entail. Defense counsel stated on the record at trial that his first
contact with Brown was on the second day of trial and that she “may provide some information
that could potentially serve as an alibi.” Defense counsel attempted to present the alibi defense
as soon as it became viable. At that time, he addressed the possibility of allowing Brown to
testify as an alibi witness, but the trial court denied the request.

        Further, defendant could not demonstrate that the failure to present the alibi witness
prejudiced him. Counsel’s performance will be deemed to have prejudiced the defense if it is
reasonably probable that, but for counsel’s error, “the result of the proceeding would have been
different.” Jordan, 275 Mich. App. at 667. Here, defendant was convicted primarily on the
testimony of Dion Kruse, an accomplice to the crime, who described defendant’s actions of
discussing the robbery, displaying the gun, entering the gas station while Kruse stood in the
doorway, pointing his gun at the store clerk, taking money from the register, fleeing the store,
and splitting the money with him.

        The clerk who was robbed, Essa Alawdi, provided a similar description of the offense,
claiming the gunman pointed the gun at Alawdi’s face and took money from the registers while
an accomplice stood near the doors. Alawdi accurately described many of defendant’s physical
features. Kruse, Trooper Matthew Laimon, and Sergeant Edward Gerrow testified and
corroborated Alawdi’s descriptions, including those about defendant’s height and facial tattoo.
Both Kruse and Alawdi described defendant as wearing a white polka dot bandana over his face
and a glove with red markings, which was also depicted on the surveillance video. Moreover,
defendant was wearing a red and gray glove when he was arrested a few days later during what
Kruse described was the initiation of a similar robbery. Kruse also stated that he and defendant

                                                -3-
drove a silver Impala vehicle owned by Brown during both robberies. Brown testified that she
owned an Impala and that defendant had permission to drive it. The police seized the black and
white bandana in the trunk of the Impala at the time defendant was detained. Given the
overwhelming testimony implicating defendant in the crime, defendant cannot show prejudice.

        Defendant, however, argues that excluding the alibi testimony was prejudicial because it
would have demonstrated that he was not present at the robbery. This argument fails. If a
defendant cannot demonstrate that an excluded alibi witness would have provided exculpatory
testimony, he “cannot show that there was a reasonable probability that the evidence would
undermine confidence in the outcome of the trial.” People v Pickens, 446 Mich. 298, 327; 521
NW2d 797 (1994). Defendant’s trial counsel stated that Brown “may provide some information
that could potentially serve as an alibi,” but there was no evidence establishing that Brown would
have testified that defendant was with her at the time of the robbery. When Brown testified, she
could not recall whether defendant asked to use the car on the night of the robbery and stated that
she went to sleep between 10:00 p.m. and 11:00 p.m. because she was not feeling well. The
robbery occurred well after Brown had gone to sleep. There is nothing to support the proposition
that Brown would have provided exculpatory testimony. “Because the defendant bears the
burden of demonstrating both deficient performance and prejudice, the defendant necessarily
bears the burden of establishing the factual predicate for his claim.” People v Carbin, 463 Mich.
590, 600; 623 NW2d 884 (2001). Here, defendant cannot establish that his counsel was deficient
or that he was prejudiced. As such, defendant fails to overcome the presumption that defense
counsel was effective.

                            B. EXCLUSION OF ALIBI TESTIMONY

       Defendant next argues that the trial court should not have excluded Brown’s alibi
testimony and instead should have allowed a continuance before Brown testified. We disagree.

       This Court reviews for an abuse of discretion a trial court’s decision to exclude alibi
testimony due to the failure to provide a timely notice of alibi. People v Travis, 443 Mich. 668,
679-680; 505 NW2d 563 (1993). The trial court does not abuse its discretion when it chooses an
outcome within the range of reasonable and principled outcomes. People v Babcock, 469 Mich.
247, 269; 666 NW2d 231 (2003).

        The sanction for failing to file and serve the required notice of alibi is that “the court shall
exclude evidence offered by the defendant for the purpose of establishing an alibi.” MCL
768.21(1). However, the preclusion sanction in MCL 768.21(1) is discretionary rather than
mandatory. Travis, 443 Mich. at 677-680. The Court reasoned that the time requirement
language of MCL 768.20(1) allows a notice of alibi to be presented “at such other time as the
court directs,” thereby providing the trial court with the discretion “to fix the timeliness of notice
in view of the circumstances.” Travis, 443 Mich. at 679. In Merritt, 396 Mich. at 79-80, 82, the
Court noted the “broad discretion” of the trial court to exclude alibi evidence, but stated that
“[t]he preclusion sanction is an extremely severe one, and the judge’s discretion in exercising
preclusion should be limited only to an egregious case.”

      In Travis, the Supreme Court adopted the following test for a trial court to determine
whether to exercise its discretion to exclude alibi testimony in such circumstances:

                                                  -4-
       (1) the amount of prejudice that resulted from the failure to disclose, (2) the
       reason for nondisclosure, (3) the extent to which the harm caused by
       nondisclosure was mitigated by subsequent events, (4) the weight of the properly
       admitted evidence supporting the defendant’s guilt, and (5) other relevant factors
       arising out of the circumstances of the case. [Id. at 682, quoting United States v
       Myers, 550 F2d 1036, 1043 (CA 5, 1977) (quotation marks omitted).]

Whether alibi testimony should be excluded depends on the facts of each individual case and the
“weighing of the competing interests involved.” Merritt, 396 Mich. at 82. It is not proper to
exclude alibi evidence “where neither serious abuse of the right on the part of defendant nor
prejudice to the people’s case have been demonstrated.” Id.

         Here, however, the trial court found that the prosecution would have been prejudiced by
admission of Brown’s alibi testimony. The trial court explained that “[n]o opportunity for the
people exist[s] to investigate what is now being suggested as a possible alibi defense.” The
notice of alibi defense was proposed during the second day of trial and the prosecution stated that
it “would have wanted the opportunity to pursue [Brown’s] work records” and interview her to
investigate a statement that defendant was with her because “she didn’t give much of a
statement” during her initial interview. Additionally, as the trial court noted, defendant’s trial
counsel had made defendant aware of the notice requirements and Brown did not respond to
requests to contact defendant’s trial counsel to discuss her testimony until during the trial.
Further, Kruse’s testimony and the supporting evidence offered by other witnesses strongly
supported defendant’s culpability of the crimes. The trial court properly weighed the Myers
factors of prejudice to defendant, defendant’s likely pretrial opportunity to disclose the evidence,
and the strong evidence of his guilt in excluding Brown’s possible alibi testimony. Therefore,
the trial court did not abuse its discretion.

                             C. RIGHT TO PRESENT A DEFENSE

        Defendant further argues that excluding Brown’s alibi testimony abridged his
constitutional right to present a defense. We disagree.

        “This Court reviews de novo whether defendant suffered a deprivation of his
constitutional right to present a defense.” People v Steele, 283 Mich. App. 472, 480; 769 NW2d
256 (2009). However, defendant did not preserve this issue. Thus, this Court reviews this
unpreserved issue for plain error. People v Carines, 460 Mich. 750, 752-753, 763-764; 597
NW2d 130 (1999). “To avoid forfeiture under the plain error rule, three requirements must be
met: 1) error must have occurred, 2) the error was plain, i.e., clear or obvious, and 3) the plain
error affected substantial rights.” Id. at 763. “The third requirement generally requires a
showing of prejudice, i.e., that the error affected the outcome of the lower court proceedings.”
Id. Reversal is warranted only if the plain error resulted in the conviction of an innocent
defendant or if the “error ‘seriously affected the fairness, integrity, or public reputation of
judicial proceedings’ independent of the defendant’s innocence.” Id at 763-764.

      The United States Constitution provides criminal defendants with the right “to present a
complete defense.” US Const, Ams VI, XIV; People v King, 297 Mich. App. 465, 473; 824
NW2d 258 (2012). Rules excluding evidence that are “arbitrary or disproportionate to the

                                                -5-
purposes they are designed to serve” may not limit or infringe on a defendant’s right to present a
defense. People v Kowalski, 492 Mich. 106, 139; 821 NW2d 14 (2012) (quotation marks and
citation omitted). Excluding relevant and competent evidence that is “central to the defendant’s
claim of innocence” denies the defendant’s basic rights unless there is a “valid state
justification.” Crane v Kentucky, 476 U.S. 683, 690-691; 106 S. Ct. 2142; 90 L. Ed. 2d 636 (1986).

        In this case, defendant’s right to present his alibi was plainly limited by the application of
MCL 768.21(1). However, the right to present a defense is “not an absolute right,” and “[t]he
accused must still comply with established rules of procedure and evidence designed to assure
both fairness and reliability in the ascertainment of guilt and innocence.” Kowalski, 492 Mich. at
139, quoting Chambers v Mississippi, 410 U.S. 284, 302; 93 S. Ct. 1038; 35 L. Ed. 2d 297 (1973)
(quotation marks omitted). MCL 768.20 is an “established rule[] of procedure,” Travis, 443
Mich. at 676, “designed to assure both fairness and reliability in the ascertainment of guilt and
innocence” because it benefits and protects the public by preventing the surprise introduction of
an alibi defense and allowing the prosecution time and information to investigate the defense.
Id.; Merritt, 396 Mich. at 77 (citations omitted). Properly applied, the alibi notice requirement
does not deprive the defendant of a right to present a defense, rather “it has imposed upon him
reasonable conditions in the interest of protecting [the state] against an eleventh-hour defense.”
People v Jackson, 71 Mich. App. 395, 398-399; 249 NW2d 132 (1976) (internal quotation marks
and citation omitted).

        Defendant failed to comply with the requirements of MCL 768.20, and the trial court
properly excluded Brown’s possible alibi testimony at trial. Therefore, the trial court did not
violate defendant’s right to present a defense.

                             II. SCORING OFFENSE VARIABLES

      Next, defendant argues that the trial court erred in scoring offense variables (OVs) 1 and
14. We disagree.

        The Court reviews the trial court’s factual determinations at sentencing for clear error,
and the findings must be supported by a preponderance of the evidence. People v Hardy, 494
Mich. 430, 438; 835 NW2d 340 (2013). “Whether the facts, as found, are adequate to satisfy the
scoring conditions prescribed by statute, i.e., the application of the facts to the law, is a question
of statutory interpretation, which an appellate court reviews de novo.” Id. While defendant
preserved his challenge to the scoring of OV 14 by objecting below, no such objection was made
to OV 1. This Court may review unpreserved scoring errors for plain error. People v Chelmicki,
305 Mich. App. 58, 69; 850 NW2d 612 (2014).

       “A defendant is entitled to be sentenced by a trial court on the basis of accurate
information.” People v Francisco, 474 Mich. 82, 88; 711 NW2d 44 (2006). A trial court relies
on inaccurate information when it sentences a defendant by consulting an inaccurate sentencing
guidelines range. Id. at 89 n 7. The trial court must consult the advisory sentencing guidelines
and assess the highest amount of possible points for all offense variables. People v Lockridge,
498 Mich. 358, 392 n 28; 870 NW2d 502 (2015). The trial court’s determinations must be
supported by a preponderance of the evidence. People v Osantowski, 481 Mich. 103, 111; 748
NW2d 799 (2008). Following the Lockridge decision, the offense variables may continue to be

                                                 -6-
scored based on facts found by the trial judge, and not found by the jury or admitted by
defendant, because Lockridge explicitly allowed for judicial fact-finding. Lockridge, 489 Mich.
at 391, 392 n 28.

        Defendant argues that OV 1 was incorrectly scored at 15 points because the gun was not
loaded and therefore no one was placed in danger from the use of a gun. MCL 777.31(1)(c)
provides for the scoring of OV 1, the aggravated use of a weapon, at 15 points where “[a] firearm
was pointed at or toward a victim . . . .” Here, defendant does not dispute that a preponderance
of the evidence supported the finding that a gun was pointed at the victim. However, MCL
777.31(2)(a) provides, “Count each person who was placed in danger of injury or loss of life as a
victim.” Defendant argues Alawdi is not a victim for purposes of OV 1 because the gun used in
the robbery was unloaded. He cites Kruse’s testimony as support that the gun was not loaded
and defendant’s statement to him that the gun was so old that ammunition was no longer
manufactured for the gun.

        The plain language of MCL 777.31(2)(a) does not require that a person be in danger of
being shot to be considered a victim. Rather, a person need only “be placed in danger of injury”
with a gun for defendant to be assessed 15 points under OV 1. In this case, defendant and his
accomplice ran into the gas station, and defendant, only a few feet away, threatened Alawdi with
a gun and demanded money. Even though defendant claimed the gun was unloaded, Alawdi was
placed in danger because defendant could have physically assaulted Alawdi with the gun, and if
a physical struggle over the gun ensued, Alawdi could have been seriously injured from the
altercation. Thus, the trial court did not err in scoring OV 1 at 15 points.

         Next, defendant argues that the trial court erred in scoring OV 14 at 10 points. MCL
777.44(1)(a) provides that OV 14 is scored at 10 points where “[t]he offender was a leader in a
multiple offender situation” and zero points where the defendant was not a leader. Defendant
argues that the evidence did not indicate that he was the leader of Kruse. However, Kruse
testified it was defendant’s idea to rob the gas station, defendant provided the weapon, Kruse
only stood in the doorway while defendant threatened the clerk and gathered the money, and
defendant gave him $130, which was 40% of the stolen money. Because Kruse’s testimony
revealed that the crime was defendant’s idea, was primarily carried out by defendant, and it was
defendant who kept the majority of the money, a preponderance of the evidence supported a
finding that defendant was the leader during the commission of the crime. Thus, the trial court
did not err in scoring OV 14 at 10 points.

       Affirmed.



                                                           /s/ Thomas C. Cameron
                                                           /s/ Deborah A. Servitto
                                                           /s/ Elizabeth L. Gleicher




                                               -7-